ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.
 
Status of the Claims
Claims 16, 21, and 28-31 as filed 05/23/2022 are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/20/2022 has been considered by the examiner.

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 5-16, filed 05/23/2022, with respect to the claim objections have been fully considered and are persuasive. The claims have been amended to address the objections. The claim objections have been withdrawn. 
Claim Rejections - 35 USC § 112(b) – Withdrawn
Response to Arguments
Response to Arguments
Applicant’s arguments, see pages 5-16, filed 05/23/2022, with respect to the claim rejections under 35 USC § 112(b) have been fully considered and are persuasive. The claims have been amended to address the rejections by removing the term of degree “slightly”. The claim rejections under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 5-16, filed 05/23/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 16, 21, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 16, the prior art relied upon in previous rejection, and those discovered during search and consideration of the claims, does not teach or reasonably suggest a resilient protrusion including a base part and a contact part with dimensions of the base part being smaller than dimensions of the contact part, so that, when pressed against a backside of an ear of the user, the contact part bends in an angular direction relative to the base part and the contact part deforms so that the light emitting device and the light detection device are pressed against the backside of the ear.  
Regarding independent claim 21, the prior art relied upon in previous rejection, and those discovered during search and consideration of the claims, does not teach or reasonably suggest a resilient protrusion including a base part and a contact part with dimensions of the base part being smaller than dimensions of the contact part, so that when the measurement device is attached to the ear using the ear clamp, a clamping action of the ear clamp bends the contact part in an angular direction relative to the base part and deforms the contact parts o that the light emitting device and the light detection device are pressed against a part of a back of the ear of the user.  
The closest prior art of record includes Hidaka (US 20190167123 A1) who discloses a wearable device that includes an opto-electronic sensor that is configured to deform when pressed against a user. However, Hidaka does not explicitly disclose a resilient protrusion that deforms as required by claims 16 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791  

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791